On November 21, 1980, based on a stipulation of the parties, the court ordered that for its fiscal years ended December 31, 1966, 1967 and 1968, plaintiff realized excessive profits in the amounts of $17,500, $845,000 and $17,500, respectively, less appropriate state and federal tax credits, if any, plus interest on the net amount of excessive profits due defendant at varying rates established by the Secretary of the Treasury from the date thereof and further ordered that defendant’s counterclaims are dismissed.